Citation Nr: 1009301	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee disability (other than as due to service-connected 
fibromyalgia).

2.  Entitlement to service connection for residuals of a 
right knee disability (other than as due to service connected 
fibromyalgia).

3.  Entitlement to service connection for residuals of a low 
back disability (other than as due to service-connected 
fibromyalgia).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 18, 1987, to 
October 10, 1987 and from September 20, 1990, to August 31, 
1991.  

The issues of entitlement to service connection for residuals 
of left knee and right knee disabilities (other than as due 
to service-connected fibromyalgia) came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issue of entitlement to 
service connection for residuals of low back disability 
(other than as due to service-connected fibromyalgia) came 
before the Board on appeal from an August 2005 rating 
decision.  The Veteran testified at a RO hearing in November 
2006.  In July 2008, the Board found that the Veteran had 
submitted new and material evidence to reopen the claims of 
entitlement to service connection for a left knee disability, 
right knee disability, and low back disability and remanded 
the issues for further development.  The requested 
development has been completed and the Board now continues 
with its review of the appeal.  

The Board notes that the August 2005 rating decision also 
denied entitlement to service connection for bilateral leg 
disability.  A notice of disagreement was filed in January 
2006 and a statement of the case was issued in February 2009; 
however, the Veteran did not file a substantive appeal.  
Thus, the Board does not have jurisdiction of this issue.


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested during 
service and is not otherwise related to the Veteran's active 
service.

2.  A chronic right knee disability was not manifested during 
service and is not otherwise related to the Veteran's active 
service.

3.  A chronic low back disability was not manifested during 
service and is not otherwise related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A right knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  A low back disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran a pre-adjudication notice by a 
letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the Veteran with additional notice in March 
2006 and August 2006, subsequent to the August and October 
2005 adjudications.  The notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the March 2006 and August 2006 notices were not 
provided prior to the August and October 2005 adjudications, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The Veteran have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony before a Decision 
Review Officer (DRO) in November 2006.  The Veteran was 
provided a VA examination in October 2008.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
All known and available records relevant to the issue of 
entitlement to service connection for bilateral knee and low 
back disabilities has been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
left knee, right knee, and low back disabilities.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks entitlement to service connection for 
bilateral knee disabilities and a back disability.  She 
contends that her disabilities were caused by a fall in 
service.  

The Veteran's service treatment records reveal that she 
complained of left knee pain in June and July of 1987.  The 
Veteran complained of bilateral knee pain in July 1990.  The 
Veteran fell during a run in November 1990 and was treated 
for abrasions on both her knees.  Four days after the 
accident the Veteran sought treatment for severe back pain.  
She reported no history of trauma or heavy lifting at that 
time.  She had several follow-ups for her back pain in 
November 1990.  She also complained of pain in her back and 
legs in May 1991.  She was not given a specific diagnosis for 
her pain.  She sought treatment for bilateral leg pain in 
July 1991.  The examiner stated there was no consistent 
pattern.  She was not given a diagnosis at this time.  The 
Veteran did not report any back, leg, or knee problems in her 
June 1991 separation examination and reported that she was in 
good health.

In a March 1992 VA treatment record, the Veteran reported 
that her right knee gave out during a softball game.  She 
reported a previous right knee injury (strain) in 1987 which 
caused intermittent discomfort.  An x-ray that month showed 
no significant abnormalities in her right knee.  In October 
1992 the Veteran reported bilateral knee pain that had become 
worse over two or three months.  There was no edema or 
tendosynovitis, no pain to palpations.  The examiner noted a 
diagnosis of arthalgias vs. tendinitis and prescribed that 
the Veteran use a warm compress, heating pads, lose weight, 
and take Motrin.  

In a September 1994 VA record the Veteran complained of knee 
pain since service.  The Veteran had full range of motion and 
no effusion.  In an October 1994 VA record the Veteran 
reported pain in her left knee from twisting it the year 
before.  She had full range of motion, no effusion, and some 
laxity.  A knee brace was listed as part of her treatment 
plan.  An x-ray that same month revealed no abnormalities, 
fractures, or dislocations.  A November 1994 VA record 
reveals that the Veteran complained of left knee pain with 
deep flexion.  The examiner's impression was that the Veteran 
had anterior knee pain.

The Veteran reported falling in January 1997 and injuring her 
right knee.  She was told to ice her knee and restrict 
walking.

The Veteran reported falling in January 1998.  She was given 
another x-ray.  The Veteran's right knee showed slight 
enlargement of the suprapatellar bursa indicating the 
presence of joint effusion.  No other significant 
abnormalities were identified.  The examiner noted that there 
was a possibility of joint effusion but the remainder of the 
examination was within normal limits.  

The Veteran reported low back pain in December 1999 which she 
stated she had experienced intermittently for many years.  
She had a spine x-ray which revealed moderate narrowing 
involving L5-S1.  The height of intervertebral disc space and 
vertebral bodies was unremarkable.  The pedicles and 
transverse process were intact.

An April 2000 VA x-ray of the Veteran's spine revealed 
satisfactory alignment.  The intervertebral disc spaces were 
normal.  There was no area of significant degenerative 
change.  No fracture or significant abnormality was suspected 
and the examination was within normal limits.

The Veteran reported another fall in September 2000.  She 
reported that she fell on a step when her knee gave out.  She 
injured her left knee in the fall.  The Veteran's left knee 
was x-rayed.  It revealed mild narrowing involving medial 
joint compartment of the left knee with marginal osteophyte 
formation.  There was mild deformity which could be secondary 
to previous trauma.  Small osteophytes were noted on the left 
patella.  There were no other significant abnormalities.

The Veteran complained of pain in her knees and low back in 
an October 2001 VA treatment record.  The Veteran was 
diagnosed with pain.  

The Veteran had a magnetic resonance imaging (MRI) of her 
knees at VA in March 2002 after a fall.  The MRI of her right 
knee revealed a tear at the posterior and mid parts of the 
medial meniscus.  There was a possibility of at least a 
partial tear of the anterior cruciate ligament.  Degenerative 
arthritic changes were present at the lateral compartment of 
the knee joint.  The view of the left knee showed a well 
preserved medial and lateral joint space with a small 
osteophyte arising from the lateral margin of the tibia.  
Patellofemoral space was well preserved.  There was no 
fracture or dislocation.  In June 2002 the Veteran reported 
feeling depressed because of pain from a fall in March 2002.

In July 2002, the Veteran was treated by VA.  The nurse 
stated that the Veteran's labs revealed inflammatory 
arthritis which caused episodes of warm, swollen, tender 
joints.  The Veteran was prescribed anti-inflammatory 
medications.  

The Veteran reported pain in her back and knees in September 
2002.  The examiner stated that the Veteran's pain was likely 
secondary to degenerative joint disease and obesity.  

The Veteran was seen by orthopedics in February 2003.  She 
complained of persistent pain in her right knee with 
clicking, popping, and occasional swelling.  She had full 
range of motion in her knee and had obvious positive 
McMurray's.  The stable medial and lateral, anteroposterior 
and patellar tracts were normal for a female.  She was 
diagnosed with a meniscus tear.  A partial meniscectomy was 
likely.

In March 2003 the Veteran complained of right knee pain.  She 
was scheduled for a right knee arthroscopy which she later 
stated she delayed pending the results of a VA examination.  
On examination there was no effusion.  There was medical 
joint tenderness but no lateral line tenderness.  There was 
no varus or valgus laxity.

The Veteran was afforded a VA examination in June 2003.  Her 
chief complaint at the time of the examination was back pain.  
She stated she injured her back in Saudi Arabia and had pain 
intermittently since then.  The pain was worse the two or 
three years before the examination.  She continued to work 
full time but had to stop and rest at frequent intervals.  
She used a cane and knee brace.  She reported that the pain 
was present continuously and aggravated by activity.  

Upon examination the Veteran walked with a cane and knee 
brace.  She was unable to sit for long periods of time 
without moving about.  The Veteran had normal range of motion 
in her neck.  Forward flexion of the spine was limited to 30 
degrees due to pain.  Lateral bending was normal.  There was 
pain on motion of the knees bilaterally but no effusions were 
detected.  

The examiner stated that the Veteran had low back pain and 
degenerative joint disease of the knees.  There was 
mechanical derangement of the right knee (torn meniscus) 
contributing to that condition.  Radiographic evidence 
strongly supported the diagnosis of osteoarthritis of both 
knees.  She had a mechanical low back pain possibly 
contributed by excess lumbar lordosis, obesity, and the 
osteoarthritis of the knees.  It was unlikely the Veteran had 
radio arthritis.  It was also unlikely the Veteran had 
inflammatory arthritis based on finding slightly elevated 
sedimentation rate and knee effusion.  The knee effusion most 
likely related to osteoarthritis.  This had been around for 
many years and was treated with iron 10 years ago.

A July 2004 physical therapy note indicates that the Veteran 
reported low back and knee pain.  She reported buckling and 
instability.  Bilateral range of motion in the knees was 0 to 
90 degrees with some crepitus noted with movement.  She was 
fitted with knee braces and given a straight cane.  

The Veteran's left knee was x-rayed in August 2004.  There 
were no acute fractures or dislocation.  There was moderate 
narrowing of the medial and patellofemoral compartments with 
small osteophyte seen arising from patella and tibial 
plateaus.  She also had a back x-ray this month.  There was 
no acute fracture or dislocation.  The first sacral vertebra 
was transitional.  There were no significant signs of 
degenerative changes.

The Veteran was given an MRI of her right knee in September 
2004.  The anterior cruciate ligament was not identified 
which was consistent with a tear of the anterior  cruciate.  
The posterior cruciate ligament appeared somewhat buckled 
which was associated with a tear of the anterior cruciate.  
The collateral ligaments were intact.  The posterior horn of 
the medial meniscus was abnormal in appearance consistent 
with the presence of a tear.  This appeared to extend to the 
mid region of the medial meniscus.  There was no tear 
identified in the lateral meniscus.  There was a large amount 
of fluid in the joint space.  A small septated fluid 
collection was present in the posterior soft tissues joint 
posterior to the femoral metaphysis.  There was a small 
septated fluid collection at the femoral notch posteriorly.  
This was associated with a small amount of edema in the 
distal femur.  A small focus of edema was present in the far 
lateral aspect of the proximal tibial plateau was present.  
There was hypertrophic spurring of the bones  of the knee and 
there was narrowing of the medial joint space compartment.  
No other abnormalities were seen.

An examination also conducted in September 2004 revealed the 
Veteran complained of chronic low back pain.  There was no 
tenderness noted, but there was marked guarding of the 
muscles.  She had marked limitations in the range of motion 
and her effort was poor.  Sensory function and posture were 
normal.  She walked with a limp.  She was diagnosed with 
mechanical pain.  

In July 2005, the Veteran complained of pain in her back and 
knees.  She reported acupuncture did not help the pain much.  
She had decreased range of motion in her back with some pain 
but motor and sensory function was grossly intact.  She was 
diagnosed with chronic pain secondary to degenerative joint 
disease.

A private examination in May 2006 indicated that the Veteran 
had internal derangement in both knees with moderately severe 
arthritis.  X-rays of the lumbar spine showed some mild 
degenerative arthritis at T12-L1 but no other abnormalities.  
She was diagnosed with chronic strain lumbar paraspinous 
muscles.

In June 2006 a private MRI of the lumbar spine showed mild 
degenerative disc disease at L4-5.  An MRI of her right knee 
showed degenerative joint disease with Baker's cyst and a 
horizontal tear of the medial meniscus.  The MRI of the left 
knee showed a complex tear of the medial meniscus.  

A private record dated in October 2006 indicated that the 
Veteran was unable to get surgery on her back and knee in 
June.  She indicated she wanted to proceed with the 
treatment.  Both knees showed degenerative joint disease and 
a horizontal tear of the medial meniscus was noted on the 
right knee.

The Veteran was afforded a hearing with a Decision Review 
Officer in November 2006.  She explained her fall in 1990 
stating that she was jogging on a sidewalk and she ran into 
some clear binding and fell.  She reported twisting her knees 
and landing against her back.  She did not remember which 
knee was injured during this fall.  During the hearing she 
stated that she had instability.  Her knee would go out while 
walking.  She used a cane and wore knee braces.

The Veteran was afforded a VA examination October 2008.  With 
regard to her left knee, the Veteran reported falling in 
service and seeking treatment several times after the fall.  
She complained of swelling, popping, and buckling on a daily 
basis.  She reported pain and stiffness especially after 
sitting for long periods.  She had problems bending and 
climbing stairs.  She denied flare ups or worsening knee 
pain.  She used a can and wore a brace.  

The Veteran reported that her right knee was not injured in 
the fall in service and did not develop pain in that knee 
until 1998.  She stated that her pain was caused by shifting 
weight from her left.  She reported swelling, buckling, and 
locking on a daily basis.  The pain lasted all day and was 
occasionally worse at night.  She stated that her pain was 
different from her regular fibromyalgia pain. She used a cane 
and had a knee brace.  

The Veteran reported injuring her back in the fall in 1990.  
She indicated her back had worsened over the years.  She 
reported back pain when sitting for 30 minutes or when weight 
bearing for 30 minutes.  She also had pain with bending and 
lifting anything greater than 10 pounds.  The pain was in her 
lower back and there was no radiation down her legs.  The 
pain came from her knees up to her low back.  She did not 
have any neurological complaints.  

Upon examination the Veteran walked with a limp.  She had 
strength within normal limits.  Her neurological examination 
was normal. Her left knee did not have heat, swelling, or 
erythema.  There was guarding.  It was extremely difficult to 
examine the Veteran.  The Veteran had 0 degrees of extension 
and 0 to 75 degrees of flexion.  There was pain throughout 
the entire motion.  She had pain to palpation of the 
popliteal space and the medial and lateral joint lines.  
There was negative McMurray's sign.  

The Veteran's right knee had no heat, swelling, or erythema.  
There was significant guarding.  The Veteran reported pain 
with all motion of the knee.  She had 0 degrees of extension 
and 0 to 80 degrees of flexion.  There was negative 
McMurray's sign.  All joint lines were painful to palpation 
as well as the popliteal space.  

The Veteran's lower back had no heat, swelling, or erythema.  
There was no muscle spasm.  There was generalized pain to 
palpation.  All motion caused pain but did not cause 
additional limitation of motion.  

The examiner diagnosed degenerative joint disease, bilateral 
knees, and mild degenerative disc disease, lumbar spine.  The 
examiner opined that such diagnosed disabilities were less 
likely as not caused by or as a result of the Veteran's 
military service.  The examiner stated that the Veteran has 
mild degenerative changes to her lower back and moderate to 
severe degenerative changes in her knees, and also have a 
history of fibromyalgia.  The examiner noted that there have 
also been injuries to both knees since leaving service.  The 
examiner stated that it is less likely than not that any 
acute, self limited back or knee injury that happened during 
service is the direct and proximate cause of her current knee 
and back complaints.   

The Veteran submitted a statement in March 2009 stating that 
she believed her disabilities resulted from a fall in 
service, or were secondary to injuries sustained during a 
fall in service.  She stated that she was told reporting any 
health problems would delay her trip home from Saudi Arabia.  
She stated that this was why she did not report knee or back 
problems during her separation examination.

Upon review of the entirety of the evidence, the Board 
concludes that service connection is not warranted for right 
knee, left knee, or back disability.  While the Veteran does 
have current knee and back disabilities and has received a 
significant amount of treatment for these disabilities, the 
medical evidence of record does not associate any of her 
disabilities with active service.  

The Veteran is currently diagnosed with degenerative joint 
disease in both knees and back.  The Board acknowledges that 
the Veteran sought treatment for injury to and pain in both 
her knees and back in service.  Additionally the Board 
acknowledges that the Veteran has received post-service 
treatment for these conditions since active service.  
However, the evidence of record fails to associate the 
Veteran's current disabilities with her injuries or 
complaints during service.  The Veteran is competent to 
report that she has had symptoms since service, and the Board 
finds those reports credible.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the 
layperson may be competent to identify the condition where 
the condition is identifiable by the individual's senses).  
However, as a layperson without medical expertise, she is not 
qualified to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  So while 
the Veteran's reports of continuous symptomatology are 
credible, she is not competent to associate her symptoms with 
a specific event or injury.

The Board finds the VA examiner's opinion regarding the 
etiology of the Veteran's disabilities very persuasive.  The 
examiner thoroughly reviewed the Veteran's claims folder, to 
include outlining her treatment history.  Based on such 
review, essentially the VA examiner concluded that the 
symptoms reported in service pertaining to the knees and back 
were acute and transitory, and did not result in a chronic 
disability.  The VA examiner specifically referenced falls 
and injuries sustained to the knees and back following 
service.  Upon review of the medical history, the examiner 
concluded that her current disabilities were not due to 
incidents during her active service.  Such opinion is based 
on a stated rationale that is supported by the Veteran's 
records, which were acknowledged to have been reviewed by the 
examiner.  There is also no contrary medical opinion of 
record; specifically, no medical professional has related her 
current disabilities to symptomatology and injuries 
experienced during service.  

The Board also notes that the Veteran had several x-rays and 
examinations after service which revealed no abnormalities in 
her knees or back and the Veteran was only diagnosed with 
pain.  Review of the medical evidence shows that it was not 
until after a fall in September 2000 that the Veteran's knees 
began to show some abnormalities.  The Veteran fell several 
times prior to this instance, and x-rays did not reveal any 
problems and the Veteran was only treated for pain.  This 
suggests that damage to her knee did not occur until a later 
fall.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability when discussing service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
Veteran was not diagnosed with any specific chronic knee or 
back disability during service.  Her pain was treated without 
being diagnosed.  Chronic knee and back disabilities were not 
diagnosed until nearly 10 years after the Veteran separated 
from service.  This further supports the examiner's opinion 
that the Veteran's current chronic disabilities were not 
caused by any injury in service and were more likely caused 
by the Veteran's post-service injuries.  While service 
connection is warranted for a chronic disability, that 
disability must have been incurred in service.  

The Veteran also claims that her right knee disability should 
be service-connected as due to her left knee disability that 
was injured in service.  See 38 C.F.R. § 3.310.  As service 
connection is not warranted for left knee disability, 
secondary service connection for right knee disability is not 
warranted.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee, left knee, and back condition, the doctrine 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of a left 
knee disability (other than as due to service-connected 
fibromyalgia) is denied.

Entitlement to service connection for residuals of a right 
knee disability (other than as due to service connected 
fibromyalgia) is denied.

Entitlement to service connection for residual so f a low 
back disability (other than as due to service-connected 
fibromyalgia) is denied.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


